Citation Nr: 1734648	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to exposure to an herbicide agent.

2. Entitlement to service connection for bronchitis/pulmonary infection, to include as secondary to exposure to an herbicide agent.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to an herbicide agent.

5. Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) prior to September 24, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.  He is the recipient of the Purple Heart and the Vietnam Service Medal, among others. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, December 2009, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A transcript is associated with the record.

With the exception of entitlement to service connection for tinnitus, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus is attributable to service.



	
CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic disease of the nervous system, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts this his tinnitus is, at least in part, the result of participation in combat with the enemy.  The Veteran's personnel records confirm his combat experience.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are potentially applicable. 

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of tinnitus.

At the Veteran's December 2011 VA audiological examination, the Veteran reported recurrent tinnitus.  The Veteran reported that tinnitus onset during military service.  Tinnitus was bilateral, high-pitched, cricket-like, a buzzing sound, and constant.

In the Veteran's compensation claim, he indicated his belief that the tinnitus was the result of his combat experience in Vietnam, including machine gun fire, grenade explosions, helicopter transportation, and incoming Naval fire.

The Veteran testified at the April 2017 videoconference hearing that his tinnitus began while in combat.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370   (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309 (a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic trauma, reports of tinnitus during combat operations, and several reports of a continuity of symptomatology from service.  While the Board does note that service treatment records do not document any relevant complaints or diagnoses, in light of the documented acoustic trauma, including during combat operations, the Veteran's competence to diagnose a tinnitus disability, and his generally consistent reports of onset in service and continuity thereafter, the Board concludes that entitlement to service connection is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has asserted that his claimed hypertension, bronchitis/pulmonary disorder, and ischemic heart disease are secondary to exposure to herbicide agents while in Vietnam.

The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  The Board notes that hypertension and the claimed bronchitis/pulmonary disorder are not diseases listed under 38 C.F.R. § 3.309 (e), as those diseases determined to be presumptively service-connected as a result of herbicide agent exposure.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039   (Fed. Cir. 1994).

There are no VA medical opinions of record commenting on the potential relationship between herbicide agent exposure and the Veteran's claimed hypertension and bronchitis/pulmonary disorder.  The Veteran has submitted private medical records referencing exposure to herbicide agents, but they do not provide an opinion regarding the potential link between exposure and the disorders.  As a result, the Board finds that remand for VA medical opinions to address this potential relationship is necessary.
With respect to the Veteran's claimed ischemic heart disease, the Board notes that this is a disease listed under 38 C.F.R. § 3.309 (e).  The most recent VA heart examination in July 2013 indicated that the Veteran did not have ischemic heart disease.  However, the Veteran continues to assert that he has ischemic heart disease and has since submitted private medical records indicating  "cardiovascular impairment."  This private medical evidence predates the July 2013 VA examination.  Regardless, the Board finds that remand is appropriate in order to clarify whether the Veteran has ischemic heart disease, or alternatively, some other heart disorder.  The July 2013 VA examination provides little additional explanation of the findings.

TDIU

The Board finds that resolution of the Veteran's claims for service connection may be relevant to the claim for a TDIU prior to September 24, 2011.  Specifically, the Veteran asserted in a May 2011 correspondence that he was unemployable in part due to chronic bronchial infections.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any additional private treatment records, or alternatively, authorization for VA to obtain any such records.

2. Update VA treatment records.

3. Return the claims file to an examiner(s) of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed hypertension, bronchitis/pulmonary disorder, and ischemic heart disorder.  It is up to the discretion of the examiner(s) if a new examination is necessary, or in the alternative, an addendum opinion(s) is sufficient.

Based on the necessary file review and/or examination, the examiner(s) should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicide agents. 

In issuing this opinion, please do not rely on the fact that hypertension is not a presumptive disease for herbicide agent exposure under 38 C.F.R. § 3.309 (e). 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed bronchitis/pulmonary disorder is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicide agents. 

In issuing this opinion, please do not rely on the fact that this disorder may not be a presumptive disease for herbicide agent exposure under 38 C.F.R. § 3.309 (e). 

c) Clarify if the Veteran has ischemic heart disease, or alternatively, another heart disorder.  

If the Veteran has another heart disorder, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's heart disorder is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicide agents. 

In issuing this opinion, please do not rely on the fact that the disorder may not be a presumptive disease for herbicide agent exposure under 38 C.F.R. § 3.309 (e). 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner(s) should reconcile any contrary medical evidence of record. 

4. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


